                  Case 20-10343-LSS             Doc 635        Filed 05/15/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA and                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, et al.1,



                        NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

         PLEASE TAKE NOTICE, that the undersigned counsel hereby enters his appearance for

Hartford Accident and Indemnity Company, First State Insurance Company, and Twin City Fire

Insurance Company (the “Companies”) pursuant to section 1109(b) of The Bankruptcy Reform

Act of 1978, as codified in title11 of the United States Code, 11 U.S.C. §§ 101-1532, Rules 2002,

3017, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure and Rule 2002-1(d) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware, and requests that copies of all pleadings, motions, notices and other papers

filed or served in these bankruptcy cases, be served upon the Companies through their

undersigned counsel, as follows:




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
               Case 20-10343-LSS        Doc 635      Filed 05/15/20    Page 2 of 3




Erin R. Fay                                       James P. Ruggeri
Gregory J. Flasser                                Joshua D. Weinberg
BAYARD, P.A.                                      Michele Backus Konigsberg
600 N. King Street, Suite 400                     Abigail W. Williams
Wilmington, DE 19801                              SHIPMAN & GOODWIN LLP
Phone: (302) 655-5000                             1875 K Street NW, Suite 600
E-mail: efay@bayardlaw.com                        Washington, DC 20006-1251
        gflasser@bayardlaw.com                    Email:
                                                          jruggeri@goodwin.com
                                                          jweinberg@goodwin.com
                                                          mkonigsberg@goodwin.com
                                                          awilliams@goodwin.com

                                                  and

                                                  Eric S. Goldstein, Esquire
                                                  SHIPMAN & GOODWIN LLP
                                                  One Constitution Plaza
                                                  Hartford, Connecticut 06103
                                                  Email: egoldstein@goodwin.com



       Neither this Notice of Appearance nor any subsequent appearance, pleading, claim, or
suit is intended to waive the Companies’ right to: (i) have final orders in non-core matters
entered only after de novo review by a district judge; (ii) a trial by jury in any proceeding so
triable herein or in any case, controversy or proceeding related hereto; (iii) have the reference
withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal;
or (iv) any other rights, claims, actions, defenses, setoffs or recoupments to which the
Companies are or may be entitled under agreements, in law, or in equity, all of which rights,
claims, actions, defenses, setoffs and recoupments the Companies expressly reserve.
             Case 20-10343-LSS   Doc 635   Filed 05/15/20   Page 3 of 3




Dated: May 15, 2020
       Wilmington, Delaware            BAYARD, P.A.

                                        /s/ Gregory J. Flasser
                                       Erin R. Fay (No. 5268)
                                       Gregory J. Flasser (No. 6154)
                                       600 North King Street, Suite 400
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 655-5000
                                       Facsimile: (302) 658-6395
                                       Email: efay@bayardlaw.com
                                               dbrogan@bayardlaw.com
                                               gflasser@bayardlaw.com

                                       - and -

                                       James P. Ruggeri
                                       Joshua D. Weinberg
                                       Michele Backus Konigsberg
                                       Abigail W. Williams
                                       SHIPMAN & GOODWIN LLP
                                       1875 K Street NW, Suite 600
                                       Washington, DC 20006-1251
                                       Email: jweinberg@goodwin.com
                                               jruggeri@goodwin.com
                                               awilliams@goodwin.com
                                               mkonigsberg@goodwin.com

                                       and

                                       Eric S. Goldstein, Esquire
                                       SHIPMAN & GOODWIN LLP
                                       One Constitution Plaza
                                       Hartford, Connecticut 06103
                                       Email: egoldstein@goodwin.com

                                       Counsel for Hartford Accident and Indemnity
                                       Company, First State Insurance Company, and
                                       Twin City Fire Insurance Company
